Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Mauri on April 27, 2022 in order to place the instant application in the proper form for an allowance (i.e., overcome the prior Non-Final Rejection on October 4, 2021).

The application has been amended as follows: 
Please substitute claim 1 with the following:
-- 1. A silicon photonic device comprising:
a substrate, said substrate including a silicon layer and an insulating layer;
a passive silicon optical device on the insulating layer of the substrate, said passive silicon optical device including a ring resonator shaped as a ring and a bus waveguide, said ring resonator and said bus waveguide being optically coupled to one another, said ring resonator and said bus waveguide both being of silicon;
a single electrically insulating cladding layer on the insulating layer of the substrate, said ring resonator and said bus waveguide formed at least partly in said electrically insulating cladding layer, said electrically insulating cladding layer having a trench at least partly coinciding with and being shaped as a partial ring that reflects the shape of a first portion which is a majority of the ring resonator, the trench at least partly uncovering the ring resonator for the first portion of the ring resonator, the trench not uncovering the bus waveguide and a second portion of the ring resonator adjacent to the bus waveguide;
an electrically insulating, thermally conducting material filling the trench in said electrically insulating cladding layer, the thermally conducting material filling the trench, said electrically insulating, thermally conducting material having a refractive index lower than a refractive index of silicon and providing a heat conduction channel toward the ring resonator for heating the ring resonator; and
a heating element on the electrically insulating thermally conducting material, and extending thereon along a substantial portion thereof, whereby the temperature of the ring resonator is adjusted to tune the ring resonator to a pre-defined operative wavelength. --  

Please substitute claim 15 with the following:
-- 15. A method of operating a silicon photonic device, wherein the silicon photonic device comprises:
a substrate, said substrate including a silicon layer and an insulating layer;
a passive silicon optical device on the insulating layer of the substrate, said passive silicon optical device including a ring resonator shaped as a ring and a bus waveguide, said ring resonator and said bus waveguide being optically coupled to one another, said ring resonator and said bus waveguide both being of silicon;
a single electrically insulating cladding layer on the insulating layer of the substrate, said ring resonator and said bus waveguide formed at least partly in said electrically insulating cladding layer, said electrically insulating cladding layer having a trench at least partly coinciding with and being shaped as a partial ring that reflects the shape of a first portion which is a majority of the ring resonator, the trench at least partly uncovering the ring resonator for the first portion of the ring resonator, the trench not uncovering the bus waveguide and a second portion of the ring resonator adjacent to the bus waveguide;
an electrically insulating, thermally conducting material filling the trench in said electrically insulating cladding layer, the thermally conducting material filling the trench, said electrically insulating, thermally conducting material having a refractive index lower than a refractive index of silicon and providing a heat conduction channel toward the ring resonator for heating the ring resonator; and
a heating element on the electrically insulating thermally conducting material, and extending thereon along a substantial portion thereof, whereby the temperature of the ring resonator is adjusted to tune the ring resonator to a pre-defined operative wavelength;
and wherein the method comprises:
heating the ring resonator of the passive silicon optical device via the heat conduction channel to enable an operative wavelength thereof to reach a pre-defined value; and
monitoring said operative wavelength and adaptively adjusting the heating of the passive silicon optical device to maintain the monitored wavelength at said pre-defined value. --  

Response to Arguments 

	Applicant’s arguments, see pages 8-13, filed January 21, 2022, with response to the rejected claims set forth in the office action mailed on October 4, 2022 have been fully considered but are moot in view of the approved amendments above.  

Allowable Subject Matter
Claims 1-9, 11-15 and 20-22 are allowed.	
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the prior art of record fails to teach or fairly suggest a ring resonator and bus waveguide formed at least partly in an electrically insulating cladding layer, said electrically insulating cladding layer having a trench at least partly coinciding with and being shaped as a partial ring that reflects the shape of a first portion which is a majority of the ring resonator, the trench at least partly uncovering the ring resonator for the first portion of the ring resonator, the trench not uncovering the bus waveguide and a second portion of the ring resonator adjacent to the bus waveguide in conjunction with the other limitations of the claim.  In Kuipers, the region above 78, which corresponds to the claimed trench, uncovers the entirety of the ring resonator before the polymer cladding 80 is disposed and as such does not meet the claimed limitation of the trench at least partly uncovering the ring resonator for the first portion which is a majority of the ring resonator, and the trench not uncovering a second portion of the ring resonator.  Claims 2-9, 11-14 and 19-22 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM:00 Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.






Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 5, 2022